                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT
COMPANY INC.,

     Plaintiff,

v.
                                                   Case No. 3:18-cv-433
WFC DURHAM HOLDINGS VII G.P.                       Jury Demand
and PHILADELPHIA INDEMNITY                         Judge Richardson
INSURANCE COMPANY,
                                                   Mag. Judge Frensley
     Defendants.


       AGREED ORDER REVISING CASE MANAGEMENT DEADLINES


          Based on the signatures of counsel for the parties below, it appears to the

Court that the Defendants, WFC Durham Holdings VII G.P. (“WFC”) and Philadel-

phia Indemnity Insurance Company, and the Plaintiff, Resource Management

Company Inc., have agreed to the alteration of the Initial Case Management Order

in this case in light of the continuation of the trial date. (See Dkt. 41.) The parties

previously notified the undersigned Magistrate Judge of their joint intention to seek

modification of the deadlines during a status conference on November 14, 2019. Ac-

cordingly, the Court finds that good cause exists for the alteration of that order. It

is thus hereby ORDERED that the Initial Case Management Order (Dkt. 34) be

modified as follows:

        1.     Case Resolution Plan and Joint Status Reports. The report required by

Paragraph F of the Initial Case Management Order shall now be due on March 2,

2020.


{00135152.DOCX / ver:2 }
     Case 3:18-cv-00433 Document 44 Filed 11/27/19 Page 1 of 3 PageID #: 1155
        2.     Discovery. The parties shall complete all written discovery and depose all

fact and expert witnesses on or before February 14, 2020. All discovery motions

shall be filed no later than January 10, 2020.

        3.     Dispositive Motions. Dispositive Motions shall be filed no later than

March 20, 2020.

        Pursuant to an order entered by the District Judge, and pending disposition of

the Defendants’ motion to revise that order, this matter is presently set for trial

commencing on August 4, 2020. Accordingly, the modified deadlines in this order

comply with the requirements of Local Rule 16.01(h) that dispositive-motion brief-

ing be completed in excess of ninety days before a trial date.

        In all other respects the Initial Case Management Order entered at Docket

Entry 34 remains in effect.

        IT IS SO ORDERED.


                                           Jeffrey S. Frensley
                                           United States Magistrate Judge




{00135152.DOCX / ver:2 }                     -2-
    Case 3:18-cv-00433 Document 44 Filed 11/27/19 Page 2 of 3 PageID #: 1156
Approved for Entry By:

s/ Phillip Byron Jones (w. perm.)
Phillip Byron Jones (#14125)
EVANS, JONES & REYNOLDS PC
401 Commerce Street, Suite 710
Nashville, TN 37219-2424
(615) 259-4685
Pjones@ejrlaw.com
Attorneys for Plaintiff


s/ Paul J. Krog
Eugene N. Bulso, Jr. (#12005)
Paul J. Krog (#29263)
LEADER, BULSO & NOLAN PLC
414 Union Street, Suite 1740
Nashville, TN 37219
(615) 780-4100
Gbulso@leaderbulso.com
Pkrog@leaderbulso.com
Attorneys for Defendants

                              CERTIFICATE OF SERVICE

I certify that on November 21, 2019, I filed the foregoing with the Court’s ECF sys-
tem, which is expected to deliver a true and accurate copy to the following:

Phillip Byron Jones (#14125)
EVANS, JONES & REYNOLDS PC
401 Commerce Street, Suite 710
Nashville, TN 37219-2424
(615) 259-4685
Pjones@ejrlaw.com
Attorneys for Plaintiff
                                               s/ Paul J. Krog
                                               Paul J. Krog




{00135152.DOCX / ver:2 }                 -3-
    Case 3:18-cv-00433 Document 44 Filed 11/27/19 Page 3 of 3 PageID #: 1157
